NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GERARDO NUNEZ-FERNANDEZ,                        No.    14-72784

                  Petitioner,                    Agency No. A075-767-056

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        Gerardo Nunez-Fernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law. Tamang v. Holder, 598 F.3d 1083, 1088 (9th


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2010). We deny the petition for review.

      We generally lack jurisdiction to review the BIA’s discretionary decision not

to reopen proceedings sua sponte, but retain limited jurisdiction to review for legal

or constitutional error. Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011); Bonilla v. Lynch, No. 12-73853, 2016 WL 6127064, at *11 (9th Cir.

October 20, 2016). Nunez-Fernandez’s contention that it is unclear whether the

BIA used the proper legal framework is not supported by the record, where the

BIA stated the “exceptional circumstance” standard and cited pertinent legal

authority. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72784